—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered December 17, 1998, convicting defendant upon his plea of guilty of the crime of grand larceny in the third degree.
The record demonstrates that defendant pleaded guilty to the crime of grand larceny in the third degree in satisfaction of a five-count indictment with the understanding that the Ulster County District Attorney would agree to a six-month adjournment of the matter to allow defendant to make some restitution. In the event these conditions were complied with and defendant stayed out of trouble with the law and appeared for sentencing, defendant would then be permitted to replead to a single count of petit larceny and receive a sentence of three years’ probation. It was agreed that in the event defendant did not abide with these conditions, he would not be allowed to withdraw his plea and would be sentenced as a second felony offender to a term of imprisonment deemed appropriate by County Court.
Thereafter, defendant did not appear for sentencing or make restitution. When defendant was returned on a bench warrant approximately two years later, it was learned that defendant had been arrested on new charges in Georgia and had served a period of incarceration for violating his probation in that state. County Court sentenced defendant to the minimum permissible prison term of 2 to 4 years on the grand larceny count and defense counsel now seeks to be relieved of her assignment *500as counsel for defendant on the basis that “there are no nonffivolous issues which can be raised on appeal. Upon review of the record and defense counsel's brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Yesawich Jr., Peters, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.